Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Klein (US Pat # 1,951,154) teaches a hair styling aid comprising 
a housing (19 and 25 when coupled for use as shown in Figure 3);
 guide means comprising a slot (15) in a wall of the housing for receiving a length of hair to be styled (see for example Figure 3);
a rotatable element (35), rotatable relative to the housing and to the guide means to allow curls to be formed (see Figure 3), 
an elongate member (12) around which, in use, the length of hair is wound by the rotatable element, the elongate member being heated (via 38)
the housing surrounding a part of the elongate member such that a chamber is formed between the housing wall(s) and the elongate member (see Figure 3);
the housing extending from a handle (40, where such can be handled, thus a “handle” as no structure of the handle is claimed), the housing being integral with the handle (when assembled, which results in both having a same longitudinal axis); the rotatable element being rotatable relative to the 
Klein does not teach that the rotatable element is rotatable in both directions; where the rotatable element has a predefined rotational starting position and is automatically returned to the predefined rotational starting position after use.
Although Borden (US Pat # 1,814,116) teaches providing a rotatable element that is capable of being rotated in either clockwise or counterclockwise directions, one skilled in the art would not recognize the combination of rotatability of Borden with the structure of Klein, as Klein’s rotation is further defined by slots (18 and 15) in Klein.
Further, although Katcher (US Pat # 1,997,690) teaches an automated hair winder with a return mechanism, such return mechanism does not automatically return a rotated element to an original rotation position, rather, such return position is determined over a lengthwise position.
None of the prior art teach or suggest providing a hair styling device with a housing containing a slot along its length and a heated elongate member extending within, and a rotatable element, rotatable relative to the housing and elongate member, rotatable in both a clockwise and counterclockwise direction, where the rotatable element has a predefined rotational starting position and is automatically rotated to return to the predefined rotational starting position after use, where the housing extends outward from an integrally formed handle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772